Citation Nr: 0026147	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to service-connected knee disability.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May to August 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from April 1992, August 1997, and May 1998 
rating decisions of the Atlanta, Georgia, Department of 
Veterans Affairs Regional Office (VARO).

In April 1992, VARO denied an increased rating for 
chondromalacia of the knees.  The Board also denied the claim 
for increase in a September 1995 decision.  The appellant 
duly appealed this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  In July 1996, 
the Court vacated and remanded the Board's September 1995 
decision, based on a July 1996 Joint Motion for Remand and to 
Stay Further Proceedings (the motion) filed by the Secretary 
of Veterans Affairs (the Appellee).  This case was thereafter 
returned to the Board for further evidentiary development, 
readjudication and disposition in accordance with the terms 
of the Appellee's motion.  In a remand decision dated July 
1996, the Board directed VARO to obtain the evidence 
necessary to comply with the Court's order and the terms of 
the motion.

During the pendency of the claims for increase concerning the 
knees, VARO denied entitlement to a total rating based on 
individual unemployability due to service connected 
disability and for service connection for depression 
secondary to service-connected knee disability.  The 
appellant perfected his appeal as to these issues and they 
are also currently before the Board.


FINDING OF FACT

Competent medical evidence has been presenting showing that 
the appellant's service-connected knee disability aggravates 
his nonservice-connected depression.


CONCLUSION OF LAW

A well grounded claim for service connection for depression 
secondary to service-connected knee disability has been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for depression 
secondary to service-connected knee disability.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Alternatively, in Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc), the Court held that where service connection is sought 
on a secondary basis, service connection could be granted for 
disability which is not only proximately due to or the result 
of a service-connected condition, but could also be granted 
where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceed "the degree of 
disability existing prior to the aggravation."

In this case, the Board finds that the appellant has 
submitted evidence which is sufficient to justify a belief 
that his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v Derwinski, 1 Vet.App. 78 (1990); Epps v. 
Gober, 126 F. 3d 1464 (1997), adopting the definition in Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  We observe that a 
private medical statement from Pedro F. Garcia, M.D., 
reflects that the appellant's "knee condition is an 
aggravating factor to his depression."  No further comment 
was provided.  While there is evidence weighing against the 
appellant's claim in the claims folder, this evidence is not 
pertinent to the threshold issue of determining whether a 
well grounded claim has been submitted. See King v. Brown, 5 
Vet.App. 19 (1993) (evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible).

As the claim is well grounded, the VA's duty to assist in 
developing facts pertinent to the claim is triggered.  38 
U.S.C.A § 5107(a) (West 1991).  For the reasons discussed in 
the remand portion of this decision, the Board believes that 
further evidentiary development is necessary in order to 
discharge the VA's duty to assist.


ORDER

To the extent of the finding that a well grounded claim has 
been presented for service connection for depression 
secondary to service-connected knees, the appeal is resolved 
in the appellant's favor.


REMAND

As the claim for service connection for depression secondary 
to service-connected knees is well grounded, the VA's duty to 
assist is triggered.  See 38 U.S.C.A. § 5107(a) (West 1991).  
The record reflects that the appellant has received treatment 
from private physicians, Dr. Garcia and R.E. DuBois, M.D., 
Grady Memorial Hospital in Atlanta, Georgia, and the VA 
Medical Center (which facility is unknown).  After securing 
the necessary authorization, where necessary, VARO should 
obtain all records of any treatment given by these physicians 
or at these facilities since service discharge that are not 
already in the claims folder.  The appellant and his attorney 
are reminded that it is the responsibility of the claimant to 
provide the VA with any and all pertinent private medical 
records, and records not deemed to be within the possession 
of the VA.  Notwithstanding, the VA will assist in this 
matter to the extent feasible with the cooperation of the 
claimant.  We note that the duty to assist claimants in the 
development of their claims is not a one-way street; but 
rather, claimants are expected to comply with reasonable 
requests for information.  See Wood v. Derwinski, 1 Vet.App. 
190 (1991).

Additionally, we observe that the record includes a document 
entitled "Explanation of Determination," undated, from the 
state health and human services department.  The nature of 
the benefits awarded, if any, to the appellant are unclear 
from this document.  VARO should request from the appellant a 
copy of the determination letter sent to him from this agency 
and, after securing the necessary authorization, VARO should 
obtain copies of all records relied upon by that state agency 
in making their determination.

With regard to the issues of entitlement to increased 
compensation for the knees, each currently rated as 30 
percent disabling, remand is also required.  The Board's 
February 1997 remand decision outlined in significant detail 
the medical information sought.  A VA orthopedic examination 
was conducted in June 1997 and a fee basis private orthopedic 
examination was conducted in April 1999.  The results of 
these examinations were essential the same.  The June 1997 VA 
examination report reflects a diagnosis of chondromalacia 
patella, manifested by subjective complaints of knee pain.  
The examiner stated that it was uncertain whether or not 
there was an organic cause to the disorder and that he gave 
the appellant the benefit of the doubt that he has 
chondromalacia in view of prior diagnoses for chondromalacia, 
even though on this examiner's prior examination of the 
appellant there was no evidence of chondromalacia patella.  
Clinical findings were limited due to subjective complaints 
of pain.  There was no evidence of swelling, heat, 
subluxation, or laxity.  The April 1999 private examination 
reflects that the appellant appeared to have considerable 
pain on performing any motion of the knees.  However, the 
examiner stated, specifically, that there was "no objective 
evidence of disease such as deformity, swelling, 
inflammation, or any other discernable physical finding.  The 
sole physical finding is pain, a subjective complaint."

While the most recent examination reports of record are 
sufficient with respect to addressing the requirements 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 
(1995), as both examination reports indicate only subjective 
complaints of pain, neither examination report provided an 
opinion on employability as requested by the Board's February 
1997 remand decision.  For a disability examination to be 
adequate for compensation purposes, the report must contain 
sufficient detail and, if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998); see also 
Stegall v. West, 11 Vet.App. 268 (1998)(if the Board remand a 
claim for further development but he Secretary fails to 
comply with the terms of the remand, the Board errs in 
failing to insure compliance).  Regrettably, the appellant 
must be scheduled for another VA orthopedic examination, 
which provides the specific information sought by the Board's 
remand decision.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990).

To ensure that the VA has met its duty to assist 
requirements, this case is REMANDED to VARO for the following 
action:

1.  After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, those records from Drs. 
Garcia and DuBois, and Grady Memorial 
Hospital, in Atlanta, Georgia, along with 
VA treatment records.

2.  VARO should request from the 
appellant a copy of the state health and 
human services determination letter 
referenced by the "Explanation of 
Determination" document in the claims 
folder; and, after securing the necessary 
release, VARO should obtain copies of all 
records relied upon in making that 
determination.

3.  VARO should schedule the appellant 
for a comprehensive VA examination by a 
board-certified orthopedist, if 
available, to determine the current 
severity of his right and left knee 
chondromalacia.  All indicated tests, 
including range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination along with a copy of this 
remand decision.  
(A)  The examiner must reconcile 
past diagnoses and evaluations based 
on the appellant's entire medical 
history.  He/she may indicate that 
there is essentially no discrepancy 
in the objective medical evidence of 
record that warrants reconciliation 
after review of the past medical 
records.
(B)  The examiner should 
specifically state whether there is 
any ankylosis of the knees, and 
whether there is objective evidence 
of chondromalacia versus subjective 
complaints of pain.
(C)  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain 
associated with service-connected 
chondromalacia.
(D)  If there is objective evidence 
of pain, rather than subjective 
complaints alone, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that pain could significantly 
limit functional ability of the 
knees during flare-ups.
(E)  The examiner should determine 
whether, and to what extent, the 
knees exhibit weakened movement, 
excess fatigability, or 
incoordination.
(F)  Finally, the examiner should 
provide an opinion concerning the 
effect (physical) of the appellant's 
right and left knee chondromalacia 
on his employability, i.e., can the 
appellant ambulate effectively, can 
he sit or stand for prolonged 
periods, can he climb and descend 
stairs, etc.  The examiner should 
not merely state that the appellant 
is employable or unemployable due to 
service-connected knee disability, 
as he/she is not a vocational 
expert.
A complete rationale for any opinion 
expressed must be provided.

4.  After undertaking any additional 
development deemed appropriate, VARO 
should readjudicate the issues on appeal.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

6.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if a Notice of 
Disagreement is received regarding any 
additional issues, he and his attorney 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

7.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the Court for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In taking above action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
appellant until VARO otherwise notifies him.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 8 -


